

116 S3239 : William T. Coleman, Jr., Department of Transportation Headquarters Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS2d SessionS. 3239IN THE HOUSE OF   REPRESENTATIVESFebruary 21, 2020Referred to the Committee on Transportation and InfrastructureAN ACTTo designate the headquarters building of the Department of Transportation located at 1200 New
 Jersey Avenue, SE, in Washington, DC, as the William T. Coleman, Jr., Federal Building.1.Short titleThis Act may be cited as the William T. Coleman, Jr., Department of Transportation Headquarters Act.2.William T. Coleman, Jr., Federal Building(a)In generalThe headquarters building of the Department of Transportation located at 1200 New Jersey Avenue, SE, in Washington, DC, shall be known and designated as the William T. Coleman, Jr., Federal Building.(b)ReferencesAny reference in law, map, regulation, document, paper, or other record of the United States to the building referred to in subsection (a) shall be deemed to be a reference to the William T. Coleman, Jr., Federal Building.Passed the Senate February 13, 2020.JULIE E. ADAMS,Secretary